Name: Commission Regulation (EEC) No 3983/89 of 20 December 1989 amending Regulation (EEC) No 1481/86 on the determination of prices of fresh or chilled sheep carcases on respresentative Community markets and the survey of prices of certain other qualities of sheep carcases in the Community
 Type: Regulation
 Subject Matter: foodstuff;  prices;  animal product
 Date Published: nan

 No L 380/26 Official Journal of the European Communities 29. 12. 89 COMMISSION REGULATION (EEC) No 3983/89 of 20 December 1989 amending Regulation (EEC) No 1481/86 on the determination of prices of fresh or chilled sheep carcases on respresentative Community markets and the survey of prices of certain other qualities of sheep carcases in the Community HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, . Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), and in particular Article 4 (5) thereof, Whereas, pursuant to Article 22 of Regulation (EEC) No 3013/89, the price recorded on the representative markets of the Community must be derived from the prices recorded on the representative markets of each region or as regards regions 2, 3 and 4 of each Member State or quotation area for the various categories of fresh or chilled sheep carcases after taking into account both the relative importance of each category and the relative volume of sheep production in each region or as regards regions 2, 3 and 4 in each Member State or quotation area ; Whereas, Article 1 of Commission Regulation (EEC) No 1481 /86 (2), as last amended by Regulation (EEC) No 3181 /88 (3), should therefore be replaced ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, Article 1 Article 1 of Regulation (EEC) No 1481 /86 is replaced by the following : 'Article 1 The price of sheep carcases on the representative Community markets referred to in Article 22 (3) of Regulation (EEC) No 3013/89 shall be the average, weighted by the coefficients laid down in Annex 1 of the prices recorded on the representative market or markets of each Member State or, in the case of the United Kingdom, of Great Britain and Northern Ireland separately.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 December 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 289, 7. 10 . 1989, p. 1 . 1 (2) OJ No L 130, 16. 5 . 1986, p. 12. 0 OJ No L 283, 18 . 10. 1988, p. 11 . 29 . 12. 89 Official Journal of the European Communities No L 380/27 ANNEX ¢ANNEX I A. COEFFICIENTS TO BE USED IN CALCULATING THE PRICE RECORDED ON THE REPRESENTATIVE COMMUNITY MARKETS Belgium 0,44 % Denmark 0.13 % Germany 2,68 % Spain 22,17% France 16,31 % Greece 8,57 % Ireland 5,23 % Italy 5,02 % Luxembourg  Netherlands 2,03 % Portugal 2,52 % Great Britain 32,68 % Nothern Ireland 2,22 % 100 %